Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated February 10, 2014 (including amendments thereto) with respect to the Common Stock of NuPathe Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 10, 2014 Foundation Offshore Master Fund, Ltd. By: /s/ David Charney & Sky Wilber Names: David Charney & Sky Wilber Titles: Directors Foundation Onshore Fund, L.P. By: Foundation Asset Management GP, LLC General Partner By: /s/ David Charney & Sky Wilber Names: David Charney & Sky Wilber Titles: Managing Members Foundation Offshore Fund, Ltd. By: /s/ David Charney & Sky Wilber Names: David Charney & Sky Wilber Titles: Directors Foundation Asset Management GP, LLC By: /s/ David Charney & Sky Wilber Names: David Charney & Sky Wilber Titles: Managing Members Foundation Asset Management, LLC By: /s/ David Charney & Sky Wilber Names: David Charney & Sky Wilber Titles: Managing Members /s/ David Charney David Charney /s/ Sky Wilber Sky Wilber
